Title: 5th.
From: Adams, John Quincy
To: 


       We were up at four in the morning; but were so long in preparing our things that we did not set out till the Clock had struck six, and before we started from the banks of the river on the Bradford side the clock had struck seven. Mr. C. Blodget was going to Boston on horseback, and we rode together as far as Mystic. He was in the army, almost all the late war, and told a number of anecdotes, which he was witness to in the course of it. I dined at Captain Brooks’s in Mystic. Stopp’d about half an hour at Cambridge, and got to Mr. Cranch’s at Braintree at about half after eight in the evening, as much fatigued as I ever was in my life.
      